Citation Nr: 1728798	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2013 video conference hearing.  These matters were previously before the Board in April 2014, June 2016, and January 2017 when they were remanded for additional development.  

The issue of entitlement to service connection for a left hand or wrist disability was previously referred by the Board in April 2014 and January 2017 for clarification whether the Veteran was seeking service connection for such disability.  There remains no attempt by the Agency of Original Jurisdiction (AOJ) seeking clarification in this matter, and it is thereby again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's right shoulder disability to his service, or that it was caused or aggravated by his service-connected disabilities.  

2.  The most probative evidence fails to link the Veteran's left shoulder disability to his service, or that it was caused or aggravated by his service-connected disabilities.  

3.  The most probative evidence fails to link the Veteran's back disability to his service, or that it was caused or aggravated by his service-connected disabilities.  

4.  The most probative evidence fails to link the Veteran's right hip disability to his service, or that it was caused or aggravated by his service-connected disabilities.  

5.  The Veteran did not report for VA examinations scheduled in February 2017 in conjunction with his claim for SMC based on the need for aid and attendance or housebound status and has not shown good cause for doing so.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability, including as secondary to service-connected disabilities, is not warranted.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2016).  

2.  Service connection for a left shoulder disability, including as secondary to service-connected disabilities, is not warranted.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2016).  

3.  Service connection for a back disability, including as secondary to service-connected disabilities, is not warranted.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2016).  

4.  Service connection for a right hip disability, including as secondary to service-connected disabilities, is not warranted.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2016).  

5.  The Veteran's claim for SMC based on the need for aid and attendance or housebound status is denied.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Right Shoulder Disability

The Veteran contends that he is entitled to service connection for a right shoulder disability related to his service, and alternatively that it is secondary to his service-connected disabilities, to specifically include his service-connected right knee instability and status post meniscectomy and degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are silent for any complaints, treatment, findings, or diagnosis relating to his right shoulder, including on July 1982 report of medical history and examination.  Furthermore, there is no evidence of a right shoulder disability, including arthritis, manifested in the first post-service year.  

Post-service treatment records include a December 2003 Dr. J.L. report that found some restricted range of motion of the right shoulder.  It was opined that the Veteran's ability to reach with the right upper extremity and manipulate small objects with his right hand was unimpaired.  

A March 2009 VA treatment record noted the Veteran's complaint of a re-injury of his right shoulder after a fall.  X-rays of the right shoulder revealed no findings to suggest recent injury.  

May 2009 VA MRI of the right shoulder revealed hypertrophic degenerative change of the acromioclavicular joint, possible partial thickness tear of the superior surface of the supraspinatous tendon, subacromial bursitis, and small joint effusion.  

In May 2009 VA treatment records, the Veteran reported bilateral shoulder pain since 1999, and a history of falls due to hip pain and weakness.  He indicated he fell approximately five months previously, injuring his right shoulder, and that his falls in the past were due to problems with his knees and hip.  

On October 2009 VA joints examination, the Veteran reported he has injured his right shoulder from falling due to his service-connected right knee disability.  He reported subjective instability of his shoulders.  The examiner opined that it was "possible that [the Veteran] could have fallen and injured his right shoulder and caused instability of his right shoulder."  The examiner further opined that it appeared "possible" that the Veteran's right shoulder injury could be the result of his service-connected right knee disability.  It was concluded that it was "at least as likely as not that [the Veteran's] right shoulder condition could have been caused as a result of a fall due to his right knee pain and instability." (emphasis added).  As noted in the Board's April 2014 decision, the October 2009 VA opinion is speculative and inconclusive, and therefore inadequate.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  

A March 2013 Dr. W.G. VA letter noted the Veteran has had multiple falls resulting in injury to his shoulders.  

In June 2013, the Veteran underwent right shoulder arthroscopy with rotator cuff repair.  

On October 2015 VA shoulder examination, the Veteran reported he injured his right shoulder many times and never reported it, including in 2006 after falling and not catching himself.  The examiner noted that the Veteran's separation examination did not report any shoulder trouble and there was no evidence of shoulder complaints during service.  It was opined that it was less likely than not the Veteran's right shoulder disability was incurred in or caused by his claimed in-service injury, event, or illness.  It was also opined that it was less likely than not the Veteran's right shoulder disability was proximately due to or the result of his service-connected disabilities as there was no evidence of a shoulder injury due to a fall.  The examiner further indicated that the Veteran's service-connected right knee, bilateral pes planus, and bilateral ankle arthritis would not affect his biomechanical function of his shoulders, addressing whether the Veteran's right shoulder disability was aggravated by his service-connected disabilities.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a right shoulder disability.  Further, there is no evidence of right shoulder arthritis (or any disability) in the first post-service year.  Moreover, there is no probative evidence that the Veteran's right shoulder disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current right shoulder disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his right shoulder disability is secondary to his service-connected disabilities, and primarily his service-connected right knee disability.  Most recently, the Board remanded the matter of entitlement to service connection for a right shoulder disability in January 2017 for an adequate examination as the Board found the October 2015 examination above to be inadequate as the opinion did not adequately address whether the Veteran's right shoulder disability was aggravated by his service-connected disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Such examination was scheduled for the Veteran in February 2017, and he failed to appear.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Inasmuch as the Veteran did not report for the VA shoulder examination, and he has not presented good cause for such failure to report, there is no adequate medical opinion of record regarding the etiology of the Veteran's right shoulder disability, and the Board must adjudicate the Veteran's claim based on the evidence of record.  The only evidence of a nexus between the Veteran's current right shoulder disability and his service-connected disabilities are the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Board finds that the question regarding the potential relationship between the Veteran's right shoulder disability and his service-connected disabilities to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, the claimant is not competent to provide evidence as to more complex questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any right shoulder disability to his service-connected disabilities.  Therefore, while the Veteran is competent to describe his right shoulder symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  

As there is no probative and adequate evidence of record in support of a nexus between the Veteran's right shoulder disability and his service-connected disabilities, the Board finds no basis to award service connection.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Left Shoulder Disability

The Veteran contends that he is entitled to service connection for a left shoulder disability related to his service, and alternatively that it is secondary to his service-connected disabilities, to specifically include his service-connected right knee instability and status post meniscectomy and degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are silent for any complaints, treatment, findings, or diagnosis relating to his left shoulder, including on July 1982 report of medical history and examination.  Furthermore, there is no evidence of a left shoulder disability, including arthritis, manifested in the first post-service year.  

Post-service treatment records include a December 2003 Dr. J.L. report that noted the Veteran's statement of a left shoulder injury in the past and current limited use of the left arm.  

A February 2007 VA treatment record noted the Veteran's complaint of left shoulder pain after falling approximately three weeks earlier and injuring his left shoulder.  It was indicated that it was believed to be a bad sprain.  

In May 2009 VA treatment records, the Veteran reported bilateral shoulder pain since 1999, and a history of falls due to hip pain and weakness.  He indicated he had hurt his left shoulder in a previous fall, and that his falls in the past were due to problems with his knees and hip.  

On October 2009 VA joints examination, the Veteran complained of problems with his shoulders when he has fallen due to his service-connected right knee disability.  He reported instability of his shoulders.  The left shoulder was found to be normal.  

May 2011 VA x-rays of the left shoulder revealed minimal acromioclavicular joint and mild glenohumeral joint degenerative changes.  June 2011 VA x-rays showed mild arthritis, loose bodies and possible shoulder impingement.  

A March 2013 Dr. W.G. VA letter noted the Veteran has had multiple falls resulting in injury to his shoulders.  

On October 2015 VA shoulder examination, the Veteran reported he injured his left shoulder in 2006 after falling and not catching himself.  The examiner noted that the Veteran's separation examination did not report any shoulder trouble and there was no evidence of shoulder complaints during service.  It was opined that it was less likely than not the Veteran's left shoulder disability was incurred in or caused by his claimed in-service injury, event, or illness.  It was also opined that it was less likely than not the Veteran's left shoulder disability was proximately due to or the result of his service-connected disabilities as there was no evidence of a shoulder injury due to a fall.  The examiner further indicated that the Veteran's service-connected right knee, bilateral pes planus, and bilateral ankle arthritis would not affect his biomechanical function of his shoulders, addressing whether the Veteran's left shoulder disability was aggravated by his service-connected disabilities.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a left shoulder disability.  Furthermore, there is no evidence of left shoulder arthritis (or any disability) in the first post-service year.  Moreover, there is no probative evidence that the Veteran's left shoulder disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current left shoulder disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his left shoulder disability is secondary to his service-connected disabilities, and primarily his service-connected right knee disability.  Most recently, the Board remanded the matter of entitlement to service connection for a left shoulder disability in January 2017 for an adequate examination as the Board found the October 2015 examination above to be inadequate as the opinion did not adequately address whether the Veteran's left shoulder disability was aggravated by his service-connected disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Such examination was scheduled for the Veteran in February 2017, and he failed to appear.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Inasmuch as the Veteran did not report for the VA shoulder examination, and he has not presented good cause for such failure to report, there is no adequate medical opinion of record regarding the etiology of the Veteran's left shoulder disability, and the Board must adjudicate the Veteran's claim based on the evidence of record.  The only evidence of a nexus between the Veteran's current left shoulder disability and his service-connected disabilities are the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Board finds that the question regarding the potential relationship between the Veteran's left shoulder disability and his service-connected disabilities to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, the claimant is not competent to provide evidence as to more complex questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any left shoulder disability to his service-connected disabilities.  Therefore, while the Veteran is competent to describe his left shoulder symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  

As there is no probative and adequate evidence of record in support of a nexus between the Veteran's left shoulder disability and his service-connected disabilities, the Board finds no basis to award service connection.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Back Disability

The Veteran contends that he is entitled to service connection for a back disability related to his service, and alternatively that it is secondary to his service-connected disabilities, to specifically include his service-connected right knee instability and status post meniscectomy and degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records show that in August 1980, he complained of hurting his back lifting weights the week before; the assessment was paravertebral muscle spasm.  In December 1980, he was treated for falling on steps and hitting his back on the railing.  Physical examination revealed tender right paraspinous muscles; the assessment was a contusion.  Two days later, physical examination of the back revealed good range of motion, and he was assessed as doing well, and instructed to return to duty (after prescribed bed rest).  July 1982 report of medical examination found the spine was normal on clinical evaluation, and on report of medical history, the Veteran denied having or having had recurrent back pain.  

Post-service treatment records include a December 2003 Dr. C.W. report noting the Veteran's complaint of back pain.  

A March 2008 VA treatment record noted the Veteran's complaint of pain in his lower and upper back for years.  

In March 2009 correspondence, the Veteran reported he fell about eight feet because his knee gave way while building a house with work, landing on his feet, but injuring his lower back.  

July 2009 VA x-rays of the lumbosacral spine revealed minor degenerative osteophytes ventrally at L1, L2 and L4.  

On October 2009 VA joints examination, the Veteran reported his back sometimes locks up and that he has stiffness in his back.  He also reported that he hurt his back in falls due to his right knee problems.  X-rays of the lumbar spine revealed degenerative changes through multiple levels.  The diagnosis was mild degenerative joint disease of the lumbar spine.  No nexus opinion was provided regarding the etiology of the Veteran's lumbar spine disability.  

A March 2013 Dr. W.G. VA letter noted the Veteran has had multiple falls resulting in injury to his back.  

On October 2015 VA back examination, the Veteran reported the onset of his lower back pain when he fell on a machine gun, but denied seeking treatment for it.  The Veteran denied injuring his back working.  He indicated he strained his back in 2007 or 2008 moving furniture and falling.  The diagnosis was lumbosacral spine degenerative disc disease.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by his claimed in-service injury, event, or illness, noting the Veteran has reported he injured his back on jobs after service, and he reported chronic pain started after service.  In addition, at the Veteran's separation physical examination, he did not report any recurrent back trouble.  It was further opined that the Veteran's lumbosacral spine disability was less likely than not proximately due to or the result of service-connected disabilities as there was no evidence he had chronic back pain following falls due to his service-connected right knee, or that his service-connected disabilities cause biomechanical trouble severe enough to cause his current lumbosacral spine disability.  In regards to whether the Veteran's lumbosacral spine was aggravated by his service-connected disabilities, it was opined that his service-connected disabilities do not cause an altered gait sufficient to cause lumbosacral spine degenerative disc disease.  

As noted above, while the Veteran's service treatment records do show complaints and treatment for back pain in August and December 1980, on July 1982 report of medical examination, the spine was normal on clinical evaluation, and he denied having or having had recurrent back pain on July 1982 report of medical history.  Furthermore, there is no evidence of back arthritis (or any disability) in the first post-service year.  Moreover, there is no probative evidence that the Veteran's back disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current back disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent the Veteran has reported that he has experienced recurrent back symptoms since service, the Board finds such to be not credible as the Veteran denied having or having back pain on his July 1982 examination, and he has reported he has suffered work-related back injuries.  Thus, the Board finds the preponderance of the evidence is against the Veteran's contention that he has experienced recurrent back symptoms since service.   

Notably, the Veteran's primary theory of entitlement is that his back disability is secondary to his service-connected disabilities, and primarily his service-connected right knee disability.  Most recently, the Board remanded the matter of entitlement to service connection for a back disability in January 2017 for an adequate examination as the Board found the October 2015 examination above to be inadequate as the opinion did not adequately address whether the Veteran's back disability was aggravated by his service-connected disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Such examination was scheduled for the Veteran in February 2017, and he failed to appear.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Inasmuch as the Veteran did not report for the VA back examination, and he has not presented good cause for such failure to report, there is no adequate medical opinion of record regarding the etiology of the Veteran's back disability, and the Board must adjudicate the Veteran's claim based on the evidence of record.  The only evidence of a nexus between the Veteran's current back disability and his service-connected disabilities are the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Board finds that the question regarding the potential relationship between the Veteran's back disability and his service-connected disabilities to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, the claimant is not competent to provide evidence as to more complex questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any back disability to his service-connected disabilities.  Therefore, while the Veteran is competent to describe his back symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  

As there is no probative and adequate evidence of record in support of a nexus between the Veteran's back disability and his service-connected disabilities, the Board finds no basis to award service connection.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Right Hip Disability

The Veteran contends that he is entitled to service connection for a right hip disability related to his service, and alternatively that it is secondary to his service-connected disabilities, to specifically include his service-connected right knee instability and status post meniscectomy and degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are silent for any complaints, treatment, findings, or diagnosis relating to his right hip, including on July 1982 report of medical history and examination.  Furthermore, there is no evidence of a right hip disability, including arthritis, manifested in the first post-service year.  

Post-service treatment records include a December 2003 Dr. C.W. report that noted the Veteran's report of hip injuries from jumping out of helicopters, and chronic pain in his hips.  

An August 2004 VA treatment record noted the Veteran's complaint of bilateral hip pain for which he requires a cane to walk.  The Veteran related he has suffered bilateral hip pain for many years, and stated he has suffered bilateral hip pain since his military service.  

In March 2009 correspondence, the Veteran reported he fell about eight feet while building a house when his knee gave way, and he landed on his feet, but injured his hips.  

March 2009 VA treatment records include right hip x-rays that found minimal degenerative change at the superior joint space.  He complained of re-injury of the hip after falling.  

In May 2009 VA treatment records, the Veteran reported a history of falls due to hip pain and weakness.  He indicated he fell approximately five months previously.  

On October 2009 VA joints examination, the Veteran complained of bilateral hip pain.  He indicated his hip motion was okay, and that he has not noticed any real clicking or instability in his hip.  He stated he believed his hip pain was the result of his right knee, because when he has fallen from his right knee disability, he has landed on his hips and this has caused hip pain.  X-rays of the right hip revealed mild uncoverage of the femoral head laterally but no joint space narrowing or other arthritic changes.  The examiner opined that he had a mild congenital abnormality of his bilateral hips, but no acquired deformities and no arthritic changes.    

A March 2013 Dr. W.G. VA letter noted the Veteran has had multiple falls resulting in injury to his hips.  

On October 2015 VA hip examination, the Veteran reported the onset of his right hip trouble in 1989 after falling from a ten foot wall while working, landing on his feet with his knees straight.  X-rays of the right hip were normal.  The examiner noted that although the Veteran complained of symptoms in his right hip, physical examination was normal and there was no hip joint etiology that could be determined.  The examiner opined that it was less likely than not the Veteran's right hip disability was incurred in or caused by the claimed in-service injury, event or illness, noting the Veteran's separation examination did not report any right hip disease and his service treatment records did not report any complaint or problem for his right hip.  In addition, there was no current chronic disease found on examination.  The examiner further opined that it was less likely than not the Veteran's current right hip disability was proximately due to or the result of his service-connected disabilities as there was no current chronic right hip disease.  

As noted above, the service treatment records do not show complaints or treatment pertaining to a right hip disability.  Further, there is no evidence of right hip arthritis (or any disability) in the first post-service year.  Moreover, there is no probative evidence that the Veteran's right hip disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's service and his current right hip disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent he has reported that he has experienced recurrent right hip symptoms since service, the Board finds such to be not credible as the Veteran denied having or having any lower extremity pain on his July 1982 examination, and he has reported that the onset of his right hip symptoms was after service.  See, e.g., October 2015 VA examination.  Thus, the Board finds the preponderance of the evidence is against the Veteran's contention that he has had recurrent right hip symptoms since service.   

Notably, the Veteran's primary theory of entitlement is that his right hip disability is secondary to his service-connected disabilities, and primarily his service-connected right knee disability.  Most recently, the Board remanded the matter of entitlement to service connection for a right hip disability in January 2017 for an adequate examination as the Board found the October 2015 examination above to be inadequate as the opinion appeared to be based on an inaccurate, and at the very least incomplete, factual premise, as the examiner found the Veteran had no right hip disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); see, e.g., March 2009 VA right hip x-rays (diagnosing minimal degenerative change at the superior joint space).  Such examination was scheduled for the Veteran in February 2017, and he failed to appear.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Inasmuch as the Veteran did not report for the VA hip examination, and he has not presented good cause for such failure to report, there is no adequate medical opinion of record regarding the etiology of the Veteran's right hip disability, and the Board must adjudicate the Veteran's claim based on the evidence of record.  The only evidence of a nexus between the Veteran's current right hip disability and his service-connected disabilities are the Veteran's own contentions.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Board finds that the question regarding the potential relationship between the Veteran's right hip disability and his service-connected disabilities to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, the claimant is not competent to provide evidence as to more complex questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any right hip disability to his service-connected disabilities.  Therefore, while the Veteran is competent to describe his right hip symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  

As there is no probative and adequate evidence of record in support of a nexus between the Veteran's right hip disability and his service-connected disabilities, the Board finds no basis to award service connection.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As to the diagnosis, the October 2009 VA examiner opined that such was a congenital defect; there is no opinion to the contrary.  In the absence of superimposed disease or injury, service connection may not be allowed for a congenital defect as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Hence, with respect to the diagnosis of uncoverage of the femoral head laterally, the claim must also be denied.  

SMC

The Veteran contends that he is entitled to SMC based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to the Board's January 2017 remand, the Agency of Original Jurisdiction scheduled the Veteran in February 2017 with VA examinations regarding his service connection claims, addressed above; the Veteran failed to appear.  

When a claimant fails to report without good cause for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  In this matter, the Veteran was notified of the examinations and did not provide good cause for missing the examinations.  The use of the word "shall" in 38 C.F.R. § 3.655(b) leaves no discretion in this matter.  Based on the foregoing, the claim for SMC due to the need for aid and attendance must be denied.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a back disability is denied.  

Service connection for a right hip disability is denied.  

Entitlement to SMC based on the need for aid and attendance or housebound status is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


